Citation Nr: 1330981	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a gallbladder disorder, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel 
INTRODUCTION

The Veteran had active service from June 1959 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the above-mentioned March 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hyperlipidemia, as well as the issues currently on appeal.  The Veteran filed a notice of disagreement with the denial of these issues, and a statement of the case (SOC) was issued in December 2011.  In the December 2011 substantive appeal (VA Form 9), the Veteran indicated that he wanted to appeal all of the issues listed in the SOC and that he only wished to appeal the issue of entitlement to service connection for type II diabetes mellitus.  The RO subsequently issued a supplemental statement of the case (SSOC) in February 2012 that listed the four issues listed in the SOC.  However, in March 2012, the Veteran indicated that he wanted to appeal all of the issues listed in the SOC and that he was only appealing the issues of entitlement to service connection for diabetes mellitus, a gallbladder disorder, and a low back disorder.  He did not list the issue of entitlement to service connection for hyperlipidemia.  See 38 C.F.R. § 20.202 (2012) (if a SOC or SSOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).  In May 2012, prior to certification of the appeal to the Board, the Veteran's representative submitted a statement in lieu of a VA Form 646 (Statement of Accredited Representative in Appealed Case) that included the three issues currently on appeal and did not include the issue of entitlement to service connection for hyperlipidemia.  The RO has not certified the issue of entitlement to service connection for hyperlipidemia as being on appeal.  Therefore, the issue of entitlement to service connection for hyperlipidemia is not currently before the Board for consideration.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  The Board also notes that service connection has already been granted for coronary artery disease status post coronary artery bypass graft associated with hypertension.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The issues of entitlement to an evaluation in excess of 10 percent for coronary artery disease; entitlement to service connection for depression, memory loss, and encephalopathy, to include as secondary to service-connected coronary artery disease; erectile dysfunction, to include as secondary to service-connected coronary artery disease; and entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for type II diabetes mellitus.  A review of the Veteran's service treatment records shows that he had a blood glucose level of 114 mg/dL in September 1986, and 102 mg/dL in January 1987 (with a reference range of 70 to 115 mg/dL under 50 years of age).  Urinalyses in January and February 1987 were also negative for glucose.  However, there does appear to have been one elevated reading during his military service.  In this regard, the Board notes that he had a blood glucose level at 118 mg/dL (with a reference range of 70 to 115 mg/dL under 50 years of age) in August 1984.

Moreover, the Veteran was diagnosed with hyperglycemia by a private provider in January 2004.  His blood glucose level was 128 mg/dL.  Previous private laboratory reports noted fasting blood glucose levels at 122 mg/dL (with a reference range of 65 to 109 mg/dL) in October 2001, 116 mg/dL (with a reference range of 65 to 109 mg/dL) in January 2002, and 128 mg/dL (with a reference range of 65 to 109 mg/dL) in October 2003.

Given the elevated reading in service and the more recent assessment of hyperglycemia, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any type II diabetes mellitus that may be present.

In addition, a private medical record dated in December 2012 noted that he had an asymptomatic gallstone.  However, the Board notes that a decision on the claim for service connection for type II diabetes mellitus change affect the outcome of the Veteran's claim for service connection for a gallbladder disorder.  In this regard, the Board observes that the Veteran contended in a March 2012 VA Form 9 that he has a gallbladder disorder that is secondary to type II diabetes mellitus.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for type II diabetes mellitus must be resolved prior to resolution of service connection for a gallbladder disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issue.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. In this case, the Veteran was sent a notice letter in May 2008; however, that letter did not inform of what evidence was needed to substantiate a claim on a secondary basis.  

With respect to the Veteran's claim of service connection for a low back disorder, he has contended that his current degenerative disc disease of the mid and lower lumbar spine was incurred in or is related to his military service.  A review of the Veteran's service treatment records does reveal that the Veteran complained of left lower back pain with some tightness down his left leg in November 1977.  Therefore, the Board finds that a VA examination and medical opinion are also necessary for determining the nature and etiology of any lumbosacral spine disorders that may be present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a notice letter in connection with his claim for service connection for a gallbladder disorder.  The letter should specifically notify him of the evidence necessary to substantiate the claim on a secondary basis. 

2.  The RO/AMC should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.  

The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any type II diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the evidence of record does not show that the Veteran set foot in Vietnam during service; therefore, it is not presumed that he was exposed to herbicides during service.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has type II diabetes mellitus that manifested in service or that is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's glucose levels documented in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any gallbladder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current gallbladder disorders.  In so doing, he or she should address the medical evidence reflecting gallstones.   

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service.   He or she should opine whether it is at least as likely as not that the disorder was caused by or permanently aggravated by diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbosacral spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  For each diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the November 1977 service treatment record that documented treatment for complaints of left lower back pain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.   After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



